O’Neill, G. J.,
dissenting. The ordinance in question here, Cincinnati Ordinance 901-d4, neither mentions nor is concerned with spoken words. Yet the majority adheres *111to the former judgment of this court on the ground that defendant’s utterances are fighting words which are punishable as a criminal act.
As noted in Gooding v. Wilson (1972), 405 U. S. 518, 523, the decisions of the United States Supreme Court “since Chaplinsky [Chaplinsky v. New Hampshire (1942), 315 U. S. 568] have continued to recognize state power constitutionally to punish ‘fighting’ words under carefully drawn statutes not also susceptible of application to protected expression * *
In my opinion, Cincinnati Ordinance 901-d4 is not a “carefully drawn” proscription of unprotected speech and is “susceptible of application to protected expression.” Therefore, it is “constitutionally overbroad and * * * is facially invalid.” Lewis v. New Orleans (1974), U. S. , 39 L. Ed. 2d 214, 220.